DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8, 12, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 20120219278 A1.)
Regarding claim 1, Suzuki discloses a focus detection device (Fig. 2), comprising an image sensor (215) that outputs an image signal by subjecting subject light that passes through a photographing optical system to photoelectric conversion [0033], and that performs focus detection by calculating evaluation values representing contrast based on the image signal [0023], while executing a scan operation to change focus of an image plane of the image sensor to change (predictive autofocusing, #103), comprising:
a positional change detection circuit (211) for detecting positional change of the focus detection device [0030]; and
a processor (223) having a running time setting section and a control section (processor controls the entire device, which includes calculating a release time t for determining the range of the lens drive, [0042]),
wherein the running time setting section sets running time for restricting focus movement range of the scan operation based on the positional change (the release time calculation is used to determine a predictive value that limits the amount of lens drive for continued tracking, [0042]); and
the control section performs focus detection by restricting focus movement range of the scan operation based on the running time (Fig. 3A, #108.)

Regarding claim 5, Suzuki discloses claim 1, wherein the positional change detection circuit detects angular velocity applied to the focus detection device and detects the position change based on the angular velocity (panning detection unit, 211, comprised of a gyrosensor, [0023.])

Claims 8, 12, 15, and 19 are variants of claims 1 and 5, respectively, and are similarly considered allowable.

Allowable Subject Matter
Claims 2-4, 6, 7, 9-11, 13, 14, 16-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Suzuki (US 20120242881 A1) discloses a lens apparatus.
Hirai (US 20130021518 A1) discloses an image pickup system.
Hongu, et al. (US 20210058543 A1) discloses a lens control apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698